Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Detailed Action
This action is in response to amendments submitted on 5-16-2022. Claims 1-12 and 21-26 are pending. Claims 1, 5-7, 11, 12, 21, 25 and 26 have been amended. Claims 13-20 have been cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4-22-2022 and 5-16-2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a method for configuring and transferring multiple data files including image data files using a mobile device. A mobile device may acquire multiple data files including image files from disparate sources and transmit them to an enhanced image processing server. The enhanced image processing server may analyze the received image files using various techniques. To aid in analysis, the server may also interface with various internal and external databases storing reference images or other reference data of previously analyzed similar data. Further still, the enhanced image processing server may transmit a result of the analysis back to a mobile device.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action.

Furthermore, the prior art of record (See PTO form 892 dated 5-17-2019) does not teach:
analyze a plurality of image instructions to determine a plurality of display screens associated with an entire vehicle category, a VIN door tag category, and a vehicle damage category, each display screen being associated with one of the plurality of image instructions for an insurance claim relating to a damaged vehicle , and each image instruction of the plurality of image instructions indicating a type of image to capture;
in response to determining the plurality of display screens, capture a plurality of images of the damaged vehicle based on the plurality of image instructions by, for each of the plurality of display screens;
displaying a display screen using one of the plurality of display screens of the display device, the display screen comprising an image instruction and a plurality of buttons;
capturing, for the entire vehicle category, using the image capture device, an entire vehicle image;
capturing, using the image capture device, for the VIN door tag category, a VIN door tag image;
capturing, using the image capture device, for the vehicle damage category, a vehicle damage image;
automatically analyzing a blurriness level of each of  the plurality of images, comprising comparing the blurriness level to a  criterion;
based on a result of comparing the blurriness level to the  criterion, output, to the display screen, a prompt comprising user instructions to recapture one or more of the entire vehicle image, the VIN door tag image, and the vehicle damage image if the blurriness level exceeds the criterion;
recapture, using the image capture device, the one or more of the entire vehicle image, the VIN door tag image, and the vehicle damage image;
upload the entire vehicle image, the VIN door tag image, and the vehicle damage image, via the network interface, to a processing server;
and output, to the display device and during the uploading, a graphical indication of a progress of the uploading of the entire vehicle image, the VIN door tag image, and the vehicle damage image.

For these reasons, claims 1-12 and 21-26 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691